United States Court of Appeals
                                                                   Fifth Circuit
                                                               FILED
                                                            August 18, 2004
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT         Charles R. Fulbruge III
                                                             Clerk


                            No. 04-10262
                        Conference Calendar


NATHAN ELGIA MCCLOUD,

                                      Plaintiff-Appellant,

versus

CITY OF FORT WORTH, TEXAS; KENNETH L. BARR, Mayor;
RALPH MENDOZA, Police Chief; UNKNOWN AGENT(S), Federal
Bureau of Investigation Agent in Charge; DOC NLN, Fort Worth
Detective; UNKNOWN OFFICER, City of Fort Worth Detective,

                                      Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1417-A
                       - - - - - - - - - -

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Nathan E. McCloud, a Texas prisoner (# 1022520), filed this

pro se, in forma pauperis (“IFP”) complaint pursuant to 42 U.S.C.
§ 1983, alleging that he had been unconstitutionally arrested and

imprisoned without probable cause, in connection with charges

apparently unrelated to the prison sentence he is now serving.

McCloud appeals the district court’s sua sponte dismissal of his

complaint for failure to state a claim upon which relief may be

granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10262
                                 -2-

     McCloud contends that the district court erred in dismissing

his claims against the City of Fort Worth and its mayor and

police chief.   The district court did not err in concluding that

McCloud had stated no cognizable claim against these defendants

because he had failed to show personal involvement by either the

mayor or police chief, see Woods v. Edwards, 51 F.3d 577, 583

(5th Cir. 1995), and had failed to identify an unconstitutional

policy adopted or promulgated by the City.     See Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 694 (1978).     To the extent that
McCloud has alleged that a Fort Worth detective, whom he

identifies only as “Doc,” and an unnamed FBI agent caused him to

be imprisoned on the basis of statements by an incarcerated

informant, McCloud’s conclusion that his own confinement was thus

without probable cause is not supported by his allegations.        See

Maryland v. Pringle, 124 S. Ct. 795, 800 (2003); Brown v. Lyford,

243 F.3d 185, 189 (5th Cir. 2001).     Moreover, McCloud

acknowledges that he appeared before a magistrate for a probable-

cause determination, which insulated the officers from liability
for his unconstitutional-confinement claim.     See Taylor v. Gregg,

36 F.3d 453, 457 (5th Cir. 1994).     The district court did not err

in dismissing McCloud’s complaint for failure to state a claim.

See Hart v. Hairston, 343 F.3d 762, 763-64 (5th Cir. 2003).

     McCloud’s appeal is without arguable merit, see Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983), and it is DISMISSED as

frivolous.   5TH CIR. R. 42.2.   As McCloud is now a prisoner, the

dismissal of this appeal as frivolous counts as a “strike” for

purposes of 28 U.S.C. § 1915(g), as does the district court’s
                          No. 04-10262
                               -3-

dismissal of his complaint for failure to state a claim.    See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    McCloud

is cautioned that if he accumulates three strikes, he will not be

permitted to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; THREE-STRIKES WARNING ISSUED.